            Case 1:20-cv-00170-CRH Document 20 Filed 04/16/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Amanda Mae Crawford,                            )
                                                )
                Plaintiff,                      )       ORDER
                                                )
       vs.                                      )
                                                )
Commissioner of Social Security,                )       Case No. 1:20-cv-170
                                                )
                                                )
                Defendant.                      )

       IT IS ORDERED:

       1.       Plaintiff shall have until May 24, 2021, to file a motion for summary judgment

                and supporting brief.

       2.       Defendant shall have until June 21, 2021, to file a motion for summary judgment

                and supporting brief.

       3.       Plaintiff shall have until July 9, 2021, file a responsive brief.

       Dated this 16th day of April, 2021.

                                                        /s/ Clare R. Hochhalter
                                                        Clare R. Hochhalter, Magistrate Judge
                                                        United States District Court
